           Case 20-33163 Document 6 Filed in TXSB on 06/25/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


                                                     :
In re:                                               :        Chapter 11
                                                     :
CEC ENTERTAINMENT, INC., et al.,1                    :        Case No. 20-33163 (DRJ)
                                                     :
                          Debtors.                   :
                                                     :

                        NOTICE OF APPEARANCE AND REQUEST FOR
                            NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Jeffrey Kurtzman, Esquire of Kurtzman | Steady, LLC

hereby appears for Vandalia Associates in the above-captioned Chapter 11 cases. The undersigned

hereby enters his appearance pursuant to §1109(b) of the Bankruptcy Code and Federal Rule of

Bankruptcy Procedure 9010(b) and requests copies of all notices and pleadings pursuant to

Bankruptcy Rules 9010 and 2002. All such notices should be addressed as follows:

                 Jeffrey Kurtzman, Esquire
                 KURTZMAN | STEADY, LLC
                 401 S. 2nd Street, Suite 200
                 Philadelphia, PA 19147
                 Telephone: (215) 839-1222
                 Email: kurtzman@kurtzmansteady.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to §1109(b) of the Bankruptcy Code,

the foregoing request includes not only notices and papers referred to in the Rules specified above,

but also includes, without limitation, notices of any application, complaint, demand, hearing,

motion, petition, pleading or request, whether formal or informal, written or oral, and whether



1
   A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors'
proposed claims and noticing agent at https://cases.primeclerk.com/cecentertainment. The location of Debtor CEC
Entertainment, Inc.'s principal place of business in these chapter 11 cases is 1707 Market Place Boulevard, Suite
200, Irving, Texas 75063
         Case 20-33163 Document 6 Filed in TXSB on 06/25/20 Page 2 of 2




transferred or conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed with regard

to the above case and proceedings therein.

Dated: June 25, 2020                          KURTZMAN | STEADY, LLC


                                              By:       /s/ Jeffrey Kurtzman
                                                    Jeffrey Kurtzman, Esquire
                                                    401 S. 2nd Street, Suite 200
                                                    Philadelphia, PA 19147
                                                    Telephone: (215) 839-1222
                                                    Email: kurtzman@kurtzmansteady.com

                                              Attorneys for Jardel Co., Inc. and
                                              PREIT Services, LLC


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 25, 2020 a true and correct copy of the
foregoing Notice of Appearance and Request for Service of Papers Pursuant to §1109(b) of the
Bankruptcy Code and Bankruptcy Rules 9010 and 2002 was served on all patties entitled to receive
service through the Court's ECF system.



                                              /s/ Jeffrey Kurtzman
                                              JEFFREY KURTZMAN




                                                 2
